  Case 7:16-cv-00108-O Document 119 Filed 10/15/18                   Page 1 of 4 PageID 2914


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION


 FRANCISCAN ALLIANCE, INC., et al.,

                        Plaintiffs,

                v.                                       No. 7:16-cv-00108

 ALEX M. AZAR II, Secretary
 of Health and Human Services, et al.,

                        Defendants.


                                        STATUS REPORT

       Pursuant to this Court’s August 16, 2017 Order, ECF No. 108, Defendants hereby

provide the following update on “rulemaking proceedings initiated with respect to the challenged

Rule.” ECF No. 108. See also 45 C.F.R. § 92 (the “Rule”).1 As previously described,

Defendants are reevaluating the reasonableness, necessity, and efficacy of the Rule that is

challenged in this case and, as part of that process, are assessing the issues identified by the

Court in granting Plaintiffs a preliminary injunction.

       As stated in Defendants’ last status report, the Department of Health and Human Services

has submitted a draft of a proposed rule to the Office of Management and Budget (OMB) for

inter-agency clearance as required under Executive Order 12,866. As reflected on the website of

OMB’s Office of Information and Regulatory Affairs (OIRA), the proposed rule was submitted

under this clearance process on April 13, 2018. See

https://www.reginfo.gov/public/do/eoDetails?rrid=127999 (last visited October 12, 2018). The



       1
          Pursuant to Fed. R. Civ.P. 25(d), Alex M. Azar II is substituted as a defendant in his
official capacity as Secretary of Health and Human Services.
  Case 7:16-cv-00108-O Document 119 Filed 10/15/18                   Page 2 of 4 PageID 2915


text of the proposed rule will not be publicly available until after the E.O. 12,866 process is

complete, at which time it will be published in the Federal Register. Defendants will provide the

Court, and the Plaintiffs, with the text of the proposed rule as soon as it has been published in the

Federal Register and is available to the public. Defendants anticipate that the proposed rule will,

upon publication, provide for a public comment period. The time required to complete the

notice-and-comment phase and to publish a final rule will depend, in part, on the scope of the

public comments received concerning the proposed rule.

       Defendants request an opportunity to continue reconsidering the Rule and do not request

that the Court close this case. Defendants will continue to abide by this Court’s preliminary

injunction and will therefore not enforce the Rule’s prohibition against discrimination on the

basis of gender identity or termination of pregnancy. Defendants therefore request that the Court

maintain the stay in this case.
 Case 7:16-cv-00108-O Document 119 Filed 10/15/18     Page 3 of 4 PageID 2916


DATED: October 15, 2018

                                  JOSEPH H. HUNT
                                  Assistant Attorney General
                                  Civil Division

                                  JENNIFER D. RICKETTS
                                  Director, Federal Programs Branch

                                  JOSHUA E. GARDNER
                                  Assistant Director, Federal Programs Branch

                                  /s/ Rhett P. Martin   _____
                                  Rhett P. Martin
                                  ALEX HAAS
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street NW
                                  Washington, DC 20005
                                  phone: (202) 305-7538
                                  fax: (202) 616-8470
                                  email: rhett.martin@usdoj.gov

                                  Counsel for Defendants
  Case 7:16-cv-00108-O Document 119 Filed 10/15/18                Page 4 of 4 PageID 2917



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2018, a copy of the foregoing Status Report was filed

electronically via the Court’s ECF System, which effects service upon counsel of record.


                                                    /s/ Rhett P. Martin_________
                                                    Rhett P. Martin
